     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 1 of 23 PageID #:4893



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                  )
UNITED STATES OF AMERICA,                         )   No. 14-CR-0551
                                                  )
                                                  )   Honorable Harry D. Leinenweber
        v.                                        )
                                                  )
MICHAEL COSCIA,                                   )
                                                  )

              DECLARATION OF ALEXANDER RINAUDO IN SUPPORT OF
                    DEFENDANT’S MOTION FOR NEW TRIAL


I, Alexander Rinaudo, being duly sworn, state the following under penalty of perjury:

I.       INTRODUCTION

         1.    I am a Managing Director at Econ One Research, Inc. (“Econ One”). Econ One is

               an economic research and consulting firm which provides research, consulting and

               expert advice on issues relating to markets, competition, regulation, and valuation.

         2.    I have over 17 years of experience in the analysis of financial instruments and

               financial markets, including complex analyses of securities, commodities, and the

               markets in which they trade. Prior to joining Econ One, I held senior positions at

               several consulting firms. Most recently I was the Chief Executive of Data Science

               Partners. Prior to that, I was a Senior Vice President with Compass Lexecon.

         3.    I received my undergraduate degree from the Massachusetts Institute of

               Technology and an MBA from the New York University-Stern School of Business.

               I have co-authored several peer reviewed articles analyzing various financial

               products. My curriculum vitae is attached as Appendix A.




                                                                                                 1
      Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 2 of 23 PageID #:4894



II.        ASSIGNMENT

           4.       It is my understanding that the charges against Mr. Coscia alleged that he engaged

                    in improper trading activity, including fraudulently placing orders with the intent

                    to cancel them before execution, on two exchanges—the Chicago Mercantile

                    Exchange (“CME”) and the Intercontinental Exchange (“ICE”).                          Mr. Coscia

                    proceeded to trial in October 2015, and was convicted. The government’s case

                    included testimony from witnesses on behalf of each exchange, including Mr. Ryan

                    Cobb from CME and Mr. John Philip Redman from ICE. In preparing this

                    Declaration, I have reviewed the transcripts of the testimony of Mr. Cobb and Mr.

                    Redman, as well as other pertinent portions of the trial transcript.

           5.       Prior to trial, both exchanges produced a record of Mr. Coscia’s individual order

                    and trading history. Besides data directly related to Mr. Coscia, however, the

                    exchanges provided only discrete snapshots of data prior to trial about other market

                    participants (i.e., “audit trail” data) or the state of the market at particular points in

                    time (i.e., “order book” data). 1 The most comprehensive data provided to Mr.

                    Coscia prior to trial was from CME and consisted of a set of trading data for five

                    days of trading, covering eight contracts, and identified only ten trading firms. ICE

                    produced even less data—only five days of data for ten market participants in a

                    single market—the ICE Brent Futures market.

           6.       Importantly, none of the data regarding other market participants or the state of the

                    market disclosed prior to trial was complete enough to allow Mr. Coscia to replicate

                    or evaluate purported comparisons made by government witnesses between Mr.


1
    Appendix B to this declaration contains a complete listing and description of the data I reviewed.


                                                                                                                 2
   Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 3 of 23 PageID #:4895



             Coscia’s trading behavior and the trading behavior of the general market or specific

             market participants.

       7.    Following trial, Mr. Coscia obtained additional data from each exchange. In

             particular, the CME produced a complete record of all market participants’ order

             and trading history covering approximately 10 weeks (including the entire period

             of alleged misconduct) and all 17 CME markets in which Mr. Coscia traded.

       8.    ICE, in turn, also produced additional data to Mr. Coscia following trial, but on a

             lesser scale than the CME. ICE produced a version of Mr. Coscia’s audit trail that

             included anonymized counterparty identifiers (i.e., individuals or firms that traded

             with Mr. Coscia), as well as a letter disclosing that (i) the ICE Summary Chart 6

             accompanying Mr. Redman’s testimony was mislabeled and (ii) that the data

             provided on ICE Summary Chart 6 was miscalculated. The letter included revised

             totals that ICE disclosed for the first time following trial that should have appeared

             on ICE Summary Chart 6.

       9.    I have been asked by counsel for Mr. Coscia to examine the new evidence produced

             by the exchanges for the first time following trial to determine whether it directly

             contradicts and/or refutes trial testimony and exhibits put on by the government.

III.   SUMMARY OF CONCLUSIONS

       10.   Based on my analysis of the new evidence and data produced for the first time after

             trial, it is clear that the data presented by the government’s witnesses does not

             support the representations made by the government at trial regarding Mr. Coscia’s

             trading activity. In particular:

             (i)    Contrary to the evidence presented at trial, compared to other market

                    participants during the relevant period, Mr. Coscia did not place an
                                                                                                 3
Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 4 of 23 PageID #:4896



                  unusually large number of large orders. Also contrary to the claims made

                  by the government at trial, Mr. Coscia, in fact, filled among the most large

                  orders of any market participant during the period at issue. As a result, in

                  nearly all markets, the newly-disclosed data demonstrates that Mr. Coscia’s

                  rank of large orders traded was comparable to his rank of large orders

                  placed.

          (ii)    Contrary to the evidence presented at trial, it is not true that the ratio of Mr.

                  Coscia’s average order size relative to his average trade size was unusually

                  large, in comparison to other market participants, as the government

                  represented. To the contrary, the newly-disclosed data proves that there are

                  many hundreds of other market participants, like Mr. Coscia, that placed

                  large orders, on the one hand, but typically filled in smaller increments.

                  That is, the newly-disclosed data demonstrates that the government’s claim

                  that it is rare to have a disproportionate order-to-trade-size ratio is false.

          (iii)   Contrary to the evidence presented at trial, it is not true that market

                  participants generally place only small orders or only large orders, not a mix

                  of both small and large orders. Like Mr. Coscia, there are many dozens and

                  even hundreds of market participants who placed both large and small

                  orders and, also like Mr. Coscia, filled small orders at a substantially higher

                  rate than they filled large orders.

    11.   Based on the new evidence produced following trial, it is clear that Mr. Coscia’s

          trading activity was consistent with a large number of other market participants and

          market activity in general.



                                                                                                   4
     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 5 of 23 PageID #:4897



IV.        POST TRIAL DATA ANALYZED

           12.      The analyses presented in this Declaration are based on data produced for the first

                    time by the CME following Mr. Coscia’s trial. The data produced contains all order

                    and trading activity 2 across 17 product groups 3 for the time period August 8, 2011

                    to October 18, 2011, the period at issue in Mr. Coscia’s indictment. 4

           13.      I have also reviewed data produced by ICE following Mr. Coscia’s trial. As

                    compared to the CME data produced both before and after trial, ICE produced

                    substantially less data. Along with the letter, which revised the totals in ICE

                    Summary Chart 6, was a backup file supporting the revised totals. According to

                    the letter, the backup file contained “the underlying order and trade information”

                    from “an ICE system tool that, for regulatory purposes, generates an alert when the

                    tool detects suspicious trading activity.” 5 However, a review of the file suggests

                    that the backup file (and hence the revised totals) may not be accurate. For

                    example, there are orders listed in the file as being entered without any

                    corresponding cancellation. Accordingly, there is substantial reason to doubt the

                    accuracy of the revised summary totals that were presented in the letter.




2
  The CME dataset contains six types of activity for limit orders: Orders, Modifications, Cancellations, Fills,
Expirations and Confirmations. Orders, Modifications and Cancellations are user-generated activity. Orders place an
order into the limit order book. Modifications make changes to the parameters of an open order. Cancellations remove
an order from the limit order book. Fills, Expirations and Confirmations are exchange-generated activity indicating
that an existing open order has changed. Fills indicate a trade, Expirations indicate that an order has expired, and
Confirmations update the status of an order.
3
    These are the same 17 product groups that were listed in the various CME Summary Charts presented at trial.
4
    Similar data was requested from ICE for the Brent Futures market but, to date, no such data has been provided.
5
    June 22, 2016 K. Kliebard Ltr. To J. Manning.


                                                                                                                     5
     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 6 of 23 PageID #:4898



           14.     It is also worth noting that the pages of ICE Summary Chart 6 where Mr. Coscia

                   was compared to “All other participants” were labeled “Order cancellation

                   comparison” even though as stated in the letter, they actually represented the alerts

                   from an ICE system tool. In fact, compared to all other participants, Mr. Coscia

                   only accounted for a small fraction of all cancellations in the three Brent contracts

                   he traded. According to a summary report produced by ICE, there were 71,785,276

                   cancellations in these three contracts of which Mr. Coscia accounted for 47,649

                   (0.066%) of these cancelled orders. 6

           15.     Because I did not have access to the corresponding ICE data for the entire Brent

                   market, and because of the fulsomeness of the CME data produced across all

                   relevant markets during the entire time period at issue, this Declaration focuses on

                   the 17 markets addressed in the CME data. Given the robustness of the CME data,

                   it is highly likely that the results obtained herein would be similar for the ICE Brent

                   Futures market in which Mr. Coscia also traded. I am prepared to supplement this

                   Declaration for the ICE market if the necessary ICE data becomes available.

V.         LARGE ORDERS PLACED VERSUS ORDERS FILLED

           16.     In CME Summary Chart 5 (“CME 5”), Mr. Cobb purported to present Mr. Coscia’s

                   rank relative to other traders of how many large orders he placed during the relevant

                   period (“Large Order Entry Rank”). Mr. Cobb also purported to rank Mr. Coscia

                   with regard to how many contracts he executed relative to other traders (“Volume

                   Rank”). CME 5 is reproduced below for reference.




6
    See “Brent Market Profile Summary.xls” and “M Coscia Single Participant Profile Summary.xls”.


                                                                                                        6
    Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 7 of 23 PageID #:4899




         17.      The newly-produced data demonstrates that CME 5 was inaccurate in three critical

                  respects. First, CME 5 failed to include order modifications (in which an old order

                  is cancelled and a new order is placed) in its ranking methodology. 7 Second, CME

                  5 compared Mr. Coscia’s trading activity—an individual—to the trading activity of

                  firms that are made up of dozens of individual traders. 8 An apples-to-apples

                  comparison should have compared Mr. Coscia to other individual traders, not

                  aggregated firms. Third, CME 5 compared the ranking of large orders placed to


7
  The testimony at trial was that every order modification has the effect of cancelling an existing order and placing a
new one. For example, Mr. Andrew Vrabel testified, “Yes, a modification effectively cancels the order message that’s
there and replaces it with a new message or a new order.” (United States v. Michael Coscia, No. 16-3017 (N.D. Ill.),
Trial Transcript [hereinafter “Trial Tr.”], at 237:8–10.) Mr. Cobb also testified that it is accurate to look at a
modification as “a cancellation and a placement of a new order at the CME.” (Trial Tr., at 418:7–9.) Despite these
statements, the analyses presented at trial did not account for modifications as cancellations of an existing order and
placement of a new order. (Trial Tr., at 419:18–19.) Given the trial testimony, the analyses contained in this
Declaration include order modifications in the calculation of total order cancellations and new orders. To be
conservative, only modifications where the price changed or order quantity was increased were counted as new orders.
8
  For example, based on my review of the CME data produced after trial, there are over 100 firms in the CME data
that have 50 or more individual trader identifiers.


                                                                                                                     7
Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 8 of 23 PageID #:4900



          the ranking of volume filled for both large and small orders. To the extent CME 5

          asked the jury to draw an inference from the fact that Mr. Coscia ranked high in

          large orders placed but lower in orders filled, the apples-to-apples comparison

          should be of large orders placed to large orders filled. This is consistent with Mr.

          Cobb’s presentations in CME Summary Chart 2 and CME Summary Chart 3, where

          Mr. Cobb summarized various fill statistics for large (Chart 2) and small (Chart 3)

          orders; for some undisclosed reason, however, Mr. Cobb combined large and small

          orders in calculating “Volume Rank” in CME 5 but not in calculating “Large Order

          Entry Rank.”

    18.   Using the newly-produced data, I was able to correct these three errors to produce

          Table 1 below. Table 1 demonstrates that, in fact, Mr. Coscia was not an outlier

          when compared to others placing and filling large orders. The two columns include

          order modifications and show revised rankings when Mr. Coscia’s trading activity

          is compared to other individual traders (rather than aggregated firms) and when

          large orders placed are compared to large orders filled (rather than against

          aggregated large and small orders).




                                                                                            8
    Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 9 of 23 PageID #:4901



                                Table 1: Coscia's Large Order Ranks (CME 5)

                                                       Large Order          Filled Large
                                                          Rank              Order Rank
                           Aus Dollar                       4                     1
                           British Pound                   14                     8
                           Canadian Dollar                  7                     6
                           Copper                           5                     2
                           Corn                             2                    18
                           Crude Oil                        2                     2
                           E-mini Nasdaq                   57                    426
                           EUR/USD                          1                     1
                           Gold                             6                     2
                           Natural Gas                      2                     4
                           S&P Mid Cap                      6                     1
                           Soybean Meal                     3                     9
                           Soybean Oil                     10                    141
                           Soybeans                         2                     7
                           Swiss Franc                     22                     2
                           Treasury Bond                    3                    28
                           Wheat                            1                     2

        19.      The first column shows Mr. Coscia’s rank relative to other individual traders in

                 placing large orders in each market. Rather than being ranked first as having placed

                 the most large orders in 11 of 17 markets, Mr. Coscia actually placed the most large

                 orders in only 2 of 17 markets. The second column shows Mr. Coscia’s ranking of

                 large orders filled. Mr. Coscia ranks first or second in having the most large orders

                 filled of any trader in 8 of 17 CME markets. 9 Further, in nearly all markets, the

                 data demonstrates that Mr. Coscia’s rank of large orders traded was comparable to

                 his rank of large orders placed.




9
 This is not surprising when one considers that Mr. Coscia traded over $8 billion dollars on large orders during the
period.


                                                                                                                  9
     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 10 of 23 PageID #:4902



VI.        PROPORTION OF ORDER SIZE TO TRADE SIZE

           20.       Mr. Redman testified that ICE Summary Chart 3 (“ICE 3”) showed “the average

                     size of an order placed into the market compared to the average trade that actually

                     resulted from that to get some idea of the proportion or the ratio of the size of orders

                     that were being floated to the business that was then actually done in the wake of

                     those orders.” 10 In ICE 3, he purported to show these values for Mr. Coscia (i.e.,

                     Panther Trading), ten other high frequency traders (who he selected based on their

                     volume of orders 11), and the average for the market as a whole. ICE 3 is reproduced

                     below for reference.




10
     Trial Tr. at 295:3–7.
11
     Trial Tr. at 293:23–24.


                                                                                                          10
     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 11 of 23 PageID #:4903



           21.       Mr. Redman testified that Mr. Coscia’s proportion of order size to trade size in the

                     Brent market of 1592% was orders of magnitude greater than other market

                     participants, who had a proportion of 91% to 264%, with an average of 140% across

                     the market as a whole. 12

           22.       Mr. Redman concluded his testimony on ICE 3 stating “what we see here is

                     essentially everybody’s orders are all about the same size. They’re all in the very

                     small range, and the overall proportion of order-to-trade size is much lower.” 13

           23.       The newly-produced CME data is not consistent with Mr. Redman’s testimony. As

                     Table 2 shows, in each of the 17 CME markets, there were dozens (and oftentimes

                     hundreds) of traders with order-to-trade-size ratios greater than Mr. Coscia’s ratio

                     of 1592%.      In 12 commodities—copper, corn, crude oil, E-mini Nasdaq,

                     EUR/USD, gold, natural gas, soybean meal, soybean oil, soybeans, treasury bonds,

                     and wheat—there are at least 100 other traders that had order-to-trade-size ratios

                     greater than Mr. Coscia’s.




12
   Note that the basis for calculating the figure of 1,592% for Mr. Coscia is not clear. Based on a review of the audit
trail data provided by ICE, Mr. Coscia had an average order size of 17.49 and an order-to-trade size ratio of 698%.
For purposes of this Declaration, the difference between 1,592% and 698% is not overly significant, other than the
obvious point that even more traders would have order-to-trade-size ratios in excess of 698% than the 1,592% used at
trial and for purposes of this Declaration.
13
     Trial Tr. at 300:2–5.


                                                                                                                   11
     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 12 of 23 PageID #:4904



                                           Table 2: Number of Traders
                                       with Proportion Greater than 1592%

                                   Aus Dollar                       96
                                   British Pound                    92
                                   Canadian Dollar                  91
                                   Copper                           104
                                   Corn                             532
                                   Crude Oil                        539
                                   E-mini Nasdaq                    371
                                   EUR/USD                          240
                                   Gold                             318
                                   Natural Gas                      191
                                   S&P Mid Cap                      43
                                   Soybean Meal                     222
                                   Soybean Oil                      312
                                   Soybeans                         400
                                   Swiss Franc                      54
                                   Treasury Bond                    522
                                   Wheat                            213

VII.       DIFFERENT ORDER SIZES AND FILL RATES

           24.       At trial, both Mr. Redman and Mr. Cobb testified that it was out of the ordinary that

                     Mr. Coscia placed different-sized orders and that his large orders had a fill rate

                     significantly less than his small orders. Mr. Redman testified, “What we normally

                     see is people placing orders of roughly the same size most of the time and, therefore,

                     there aren’t two order sizes in use with a different cancellation rate between them.

                     There’s just one order size in use and the cancellation rate is, there’s just one.” 14

                     Likewise, Mr. Cobb testified that 35.61% of Mr. Coscia’s small orders were filled

                     but only 0.08% of his large orders were filled. 15




14
     Trial Tr. at 292:12–16.
15
     Trial Tr. at 394:9–15.

                                                                                                        12
     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 13 of 23 PageID #:4905



         25.      Again, the CME data demonstrates that Mr. Redman’s and Mr. Cobb’s testimony

                  was not accurate. Utilizing the CME data provided after trial, I have computed the

                  large order and small order fill rates, and the differential between the two rates, for

                  every trader in each of the 17 CME markets. Table 3 lists the results of my analysis

                  for each market.

                                            Table 3: Fill Rate Differences

                                         Aus Dollar                       40
                                         British Pound                    60
                                         Canadian Dollar                  34
                                         Copper                           75
                                         Corn                            310
                                         Crude Oil                       187
                                         E-mini Nasdaq                   138
                                         EUR/USD                          93
                                         Gold                            230
                                         Natural Gas                      67
                                         S&P Mid Cap                      7
                                         Soybean Meal                     60
                                         Soybean Oil                      70
                                         Soybeans                        184
                                         Swiss Franc                      67
                                         Treasury Bond                   164
                                         Wheat                           120

         26.      The first column of Table 3 lists out each market. The second column is a count of

                  the number of traders in that market who have a fill rate differential between large

                  and small orders greater than the 35.53% difference documented for Mr. Coscia.

                  There are dozens, and even hundreds, of traders who had a greater fill rate

                  differential between large and small orders than Mr. Coscia. 16 In 16 of 17 markets,


16
  These numbers are conservative because they use Mr. Cobb’s methodology to determine the size of a “large” order.
Mr. Cobb’s methodology defined a “large” order based solely on Mr. Coscia’s trading, not based on market factors.
Specifically, Mr. Cobb reviewed Mr. Coscia’s order history in each market and found two clusters of order sizes. He
then characterized any order that was in the second cluster or larger as “Large.” (Trial Tr., at 382:12–25.) For example,
in the copper market, Mr. Cobb used a cutoff of 23 contracts to define a “large” order because he found a cluster of

                                                                                                                     13
  Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 14 of 23 PageID #:4906



                  at least 30 traders had fill rate differentials greater than Mr. Coscia’s 35.53%

                  differential.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

Executed on: January 10, 2019
             New York, NY


                                                                 Alexander Rinaudo




orders made by Mr. Coscia that were smaller than 23 contracts and a second cluster of orders that were 23 contracts
or larger. Therefore, a trader in the copper market who separately placed orders of 20 contracts and 2 contracts (a
10:1 ratio) would not have been counted by Mr. Cobb as placing a large order, even though the trader is clearly using
two different order sizes. Table 3 utilizes Mr. Cobb’s order-size cutoffs for each market to separate large orders from
small orders. See CME Summary Chart 2 for a listing of these cutoffs.


                                                                                                                   14
Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 15 of 23 PageID #:4907




                             CERTIFICATE OF SERVICE

      I hereby certify that on January 10, 2019, a true and correct copy of the foregoing

document was served on counsel of record via the Court’s CM/ECF System.


                                             /s/ Leonid Feller
                                             Leonid Feller
                                             Sunil Shenoi
                                             Benjamin O’Connor
                                             KIRKLAND & ELLIS LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             leonid.feller@kirkland.com
                                             sunil.shenoi@kirkland.com
                                             benjamin.oconnor@kirkland.com

                                             Attorneys for Defendant Michael Coscia
Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 16 of 23 PageID #:4908




                                        Appendix A




Alexander Rinaudo
Managing Director
arinaudo@econone.com

477 Madison Avenue, 6th Floor
New York, NY 10022
Direct: 212-554-3512


1025 Westchester Avenue, Suite 315
White Plains, NY 10604
Direct: 914-359-6862


Alexander Rinaudo is a Managing Director at Econ One Research, Inc. He has over 15
years of experience in developing economic and financial analysis for complex commercial
and regulatory disputes.

Mr. Rinaudo has conducted economic analysis on matters involving securities fraud, business
valuation, trading strategies, alternative investment valuation, market timing and portfolio
valuation. Mr. Rinaudo has deep expertise in econometric and statistical analyses, methods
he has used to analyze a wide variety of financial products and their markets including
equities, options, treasuries, fixed income and structured products.

Mr. Rinaudo has supported clients through all phases of pretrial and trial practice
including: review of pretrial discovery, development of economic and financial models to
analyze damages, critique of analyses by opposing experts and preparation of testimony.
He has experience in a broad range of venues including federal trials, regulatory
proceedings, settlement negotiations, mediations, arbitrations and bankruptcy
proceedings.

Prior to joining Econ One, Mr. Rinaudo held positions with several consulting firms
including: Compass Lexecon, AlixPartners and Analysis Group. Most recently he was the
Chief Executive of Data Science Partners.
 Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 17 of 23 PageID #:4909



EDUCATION

 Mr. Rinaudo holds an MBA from the Stern School of Business at New York University and
 a BS from the Massachusetts Institute of Technology.

PUBLICATIONS

 “Has the VIX Index Been Manipulated?” with B. Malkiel and A. Saha, Journal of Asset
 Management, accepted, December 2018.

 “Option Writing: Using VIX to Improve Returns,” with B. Malkiel and A. Saha, The Journal
 of Derivatives, Winter 2018, 38-49.

 “Conditional Option Writing: Using VIX to Improve Returns,” with A. Saha and B. Malkiel,
 Seeking Alpha, October 26, 2018.

 “Commentary: Inclusion of High-Fee Funds not Necessarily a Breach of Fiduciary Duty,” with
 A. Rinaudo, Pensions & Investments, May 14, 2018, 12.

 “Are Traditional Valuation Models Flawed? An Illustrative Example: Valuing a Hedge Fund,”
 with A. Saha and B. Malkiel, ValueWalk, March 2018.

 “Actively Managed versus Passive Mutual Funds: A Horse Race of Two Portfolios” with A. Saha,
 The Journal of Financial Transformation 46, 2017, 193-206.

 “Downside Risk Protection of Retirement Assets: a New Approach,” with A. Saha, The
 Journal of Financial Transformation 45, 2017, 111-120.

 “An Intraday Event Study Methodology for Determining Loss Causation,” with A. Saha, The
 Journal of Financial Perspectives 2(2), July 2014, 161-172.


SELECTED PRIOR CASEWORK


Financial Instrument and Portfolio Analysis

 CMMF v. JP Morgan – Analysis and support of expert testimony regarding effect of
 financial crisis on valuation of portfolio of assets.

 Shareholders v. Simon Property Group – Analysis and expert report/testimony
 support regarding value of conditionally vesting Long Term Incentive Performance
 units.




                                                2
Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 18 of 23 PageID #:4910



Securities Class Action

In Re: Bank of America – Merrill Lynch Securities Litigation – Support of analysis,
expert testimony and settlement negotiations regarding alleged stock price manipulation
prior to merger between Bank of America and Merrill Lynch.

In Re: Citigroup Securities Litigation – Support of analysis, expert testimony and settlement
negotiations regarding alleged share price manipulation associated with company
disclosures during the financial crisis of 2007/2008.

Valuation

BGCantor Market Data, L.P. v. Tullett Prebon Americas Corp. - Support of expert
testimony and arbitration negotiations regarding use and valuation of Treasury market
data.

Olson v. Halvorsen et al. – Support of expert witness report and trial testimony regarding
fair value of Viking Global, a hedge fund, and rebuttal damage analysis.

Survey Sampling International – Valuation of online and phone survey company in
conjunction with debt and equity recapitalization.




                                               3
     Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 19 of 23 PageID #:4911



                                                   Appendix B

         Table B-1 contains a list of the data I reviewed in the preparation of this Declaration. My

description of the data is based on my review of the files and the representations made by the

exchanges that the data is complete and accurate. Column A indicates the exchange (CME or ICE)

to which the data relates. Column B is an abbreviation of the file name or number for the

identification of individual files. Column C indicates the trading date or dates contained within the

file. 17 Column D indicates the contracts or markets covered by the data. Column E indicates the

number of traders covered in the data. Column F provides a brief description of the data.

         While the list of data provided before trial contains a number of entries, the data itself was

deficient in two key respects for purposes of analyzing market behavior. First, the data was

scattered across various markets, contracts, and time periods. Second, very little of the data

contained any information which allowed the orders or trading to be analyzed by individual market

participant. As a result, Mr. Coscia could not evaluate and respond to any testimony which

characterized his trading compared with general market behavior. This type of analysis, which is

contained in this Declaration, is only possible with the data produced by CME after trial because

it included all activity across a broad set of contracts with anonymized market participant

identifiers for each order and trade.




17
   In many of the files, the data actually begins at the end of the prior trading day. For example, in many CME files,
if the date in Column C is listed as 8/8/2011, the data will begin at 17:00 on 8/7/2011, which is the end of the prior
trading day.
        Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 20 of 23 PageID #:4912
                                Table B-1: Exchange Data Reviewed


Panel A: Data Received Before Trial

                                                  Markets or
Exchange File # or Name                Date(s)                  Traders       Type of Data
                                                  Contracts
           CME-COSCIA –                            17 CME
                                  8/7/2011 -                                  Orders and Trades, no
CME        USvCOSCIA-0001.TXT                     Markets, 26   Coscia Only
                                  10/18/2011                                  counterparty information
           - 0023.TXT                              Contracts
           CME-                                    15 CME
                                  8/8/2011 -                                  Order Book Data (5-10
CME        COSCIA_USvCOSCIA-                      Markets, 22   NA
                                  10/18/2011                                  levels deep)
           0024 - 0191.TXT                         Contracts
                                                    GCZ1,
                                                    HGZ1,
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011    EMDZ1,       All
           USvCOSCIA-0192                                                     Identifiers
                                                    ZLZ1,
                                                    ZMZ1
                                                    6EZ1,
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     6BZ1,       All
           USvCOSCIA-0193                                                     Identifiers
                                                    CLX1
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/23/2011     6BZ1        All
           USvCOSCIA-0194                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     6BZ1        All
           USvCOSCIA-0195                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     HGZ1        All
           USvCOSCIA-0196                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     CLZ1        All
           USvCOSCIA-0197                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011    EMDZ1        All
           USvCOSCIA-0198                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/1/2011      6EU1        All
           USvCOSCIA-0199                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     6EZ1        All
           USvCOSCIA-0200                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/2/2011      GCZ1        All
           USvCOSCIA-0201                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     GCZ1        All
           USvCOSCIA-0202                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/12/2011     ZMZ1        All
           USvCOSCIA-0203                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/13/2011     ZLU1        All
           USvCOSCIA-0204                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     ZMZ1        All
           USvCOSCIA-0205                                                     Identifiers
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     ZLZ1        All
           USvCOSCIA-0206                                                     Identifiers
                                                    6BZ1,
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011     6EZ1,       All
           USvCOSCIA-0207                                                     Identifiers
                                                    CLX1
                                                    GCZ1,
           CME-COSCIA –                                                       Orders and Trades, No Party
CME                                   9/28/2011    EMDZ1,       All
           USvCOSCIA-0208                                                     Identifiers
                                                    HGZ1,
      Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 21 of 23 PageID #:4913

                                             ZMZ1,
                                             ZLZ1
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                            8/17/2011     6E, CL      All
        USvCOSCIA-0209                                                   Identifiers
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                            9/2/2011      6E, CL      All
        USvCOSCIA-0210                                                   Identifiers
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                            10/7/2011     6E, CL      All
        USvCOSCIA-0211                                                   Identifiers
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                           10/14/2011     6E, CL      All
        USvCOSCIA-0212                                                   Identifiers
                                            GC, ZM,
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                            8/17/2011   ZL, 6B, HG,   All
        USvCOSCIA-0213                                                   Identifiers
                                              EMD
                                            GC, ZM,
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                            9/2/2011    ZL, 6B, HG,   All
        USvCOSCIA-0214                                                   Identifiers
                                              EMD
                                            GC, ZM,
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                            10/7/2011   ZL, 6B, HG,   All
        USvCOSCIA-0215                                                   Identifiers
                                              EMD
                                            GC, ZM,
        CME-COSCIA –                                                     Orders and Trades, No Party
CME                           10/14/2011   ZL, 6B, HG,   All
        USvCOSCIA-0216                                                   Identifiers
                                              EMD
                                             6BZ1,
                                             6EZ1,
                                             CLX1,
        CME-COSCIA –           9/26/2011
                                             GCZ1,                       Orders and Trades, No
CME     USvCOSCIA-0217 to          -                     10 Firms
                                             HGZ1,                       Trader Identifiers
        0226                   9/30/2011
                                            EMDZ1,
                                             ZLZ1,
                                             ZMZ1
        CME-COSCIA –
CME                            9/26/2011       6A        Gerko           Orders and Trades
        USvCOSCIA-0227
        CME-COSCIA –
CME                            9/23/2011       6B        Gerko           Orders and Trades
        USvCOSCIA-0228
        CME-COSCIA –                                     BKC1, BKC2,
CME                            9/23/2011       6B                        Orders and Trades
        USvCOSCIA-0229                                   BKC3
        CME-COSCIA –
CME                            9/19/2011       6E        Gerko           Orders and Trades
        USvCOSCIA-0230
        CME-COSCIA –
CME                            10/5/2011       6E        Gerko           Orders and Trades
        USvCOSCIA-0231
        CME-COSCIA –
CME                           10/11/2011       6E        Gerko           Orders and Trades
        USvCOSCIA-0232
        CME-COSCIA –
CME                            9/2/2011       GC         HDLD1           Orders and Trades
        USvCOSCIA-0233
        CME-COSCIA –
CME                            9/2/2011       GC         QTSTAT3, QT18   Orders and Trades
        USvCOSCIA-0234
        CME-COSCIA –          10/6/2011-
CME                                           HG         Gerko           Orders and Trades
        USvCOSCIA-0235        10/7/2011
        CME-COSCIA –
CME                           10/14/2011       ZC        CROENBAUGH2 Orders and Trades
        USvCOSCIA-0236
        CME-COSCIA –                                     BKC1, BKC2,
CME                            9/13/2011       ZL                        Orders and Trades
        USvCOSCIA-0237                                   BKC3

                                              2
        Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 22 of 23 PageID #:4914

           CME-COSCIA –
 CME                                  9/12/2011        ZM        ATS0001             Orders and Trades
           USvCOSCIA-0238
           CME-COSCIA –
 CME                                  10/10/2011       ZS        Gerko               Orders and Trades
           USvCOSCIA-0239
                                      9/6/2011 –    Brent Oct                        Orders and Trades with
 ICE       FSA-0000001                                             Coscia
                                      9/29/2011      and Nov                         Counterparty Identifiers
                                                    Brent Oct,
           ICE USA-COSCIA              9/6/2011-
 ICE                                                 Nov and     Coscia              Orders and Trades
           000045                     10/18/2011
                                                       Dec
                                                    Brent Oct,
                                       9/6/2011-                                     Aggregated Data presented
 ICE       Summary Files                             Nov and     10 Firms, Market
                                      10/18/2011                                     in ICE 3
                                                       Dec
                                                    Brent Oct,
                                      9/26/2011-
 ICE       DW-7118 Deals.txt                         Nov and     10 Firms in ICE 3   Trades
                                      9/30/2011
                                                       Dec
                                                    Brent Oct,
                                      9/26/2011-
 ICE       DW-7118 v3.txt                            Nov and     10 Firms in ICE 3   Orders
                                      9/30/2011
                                                       Dec




Panel B: Data Received After Trial

                                                      Markets or
 Exchange File # or Name                 Date(s)                      Traders        Type of Data
                                                      Contracts
                                                                                     Orders and Trades with
                                        9/6/2011-     Brent Oct,
 ICE       Data Request 112415.xlsx                                   Coscia         Anonymized Counterparty
                                       10/18/2011    Nov and Dec
                                                                                     Identifiers
                                        9/6/2011-     Brent Oct,                     Specific Orders and Trades
 ICE       Backup Data.xlsx                                           All
                                       10/18/2011    Nov and Dec                     supporting ICE 6
                                                                                     Trades with Anonymized
           CME-COSCIA –                8/1/2011 -
 CME                                                        ZB        All            Party and Counterparty
           USvCOSCIA-0240              10/31/2011
                                                                                     Identifiers
                                                                                     Trades with Anonymized
           CME-COSCIA –                8/1/2011 -
 CME                                                        6A        All            Party and Counterparty
           USvCOSCIA-0241              10/31/2011
                                                                                     Identifiers
                                                                                     Trades with Anonymized
           CME-COSCIA –                8/1/2011 -
 CME                                                        6B        All            Party and Counterparty
           USvCOSCIA-0242              10/31/2011
                                                                                     Identifiers
                                                                                     Trades with Anonymized
           CME-COSCIA –                8/1/2011 -
 CME                                                       HG         All            Party and Counterparty
           USvCOSCIA-0243              10/31/2011
                                                                                     Identifiers
                                                                                     Trades with Anonymized
           CME-COSCIA –                8/1/2011 -
 CME                                                        ZC        All            Party and Counterparty
           USvCOSCIA-0244              10/31/2011
                                                                                     Identifiers
                                                                                     Trades with Anonymized
           CME-COSCIA –                8/1/2011 -
 CME                                                       EMD        All            Party and Counterparty
           USvCOSCIA-0245              10/31/2011
                                                                                     Identifiers
                                                                                     Trades with Anonymized
           CME-COSCIA –                8/1/2011 -
 CME                                                        6E        All            Party and Counterparty
           USvCOSCIA-0246              10/31/2011
                                                                                     Identifiers

                                                       3
       Case: 1:14-cr-00551 Document #: 221 Filed: 01/10/19 Page 23 of 23 PageID #:4915


                                               Markets or
Exchange File # or Name           Date(s)                      Traders   Type of Data
                                               Contracts
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 GC         All       Party and Counterparty
          USvCOSCIA-0247         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 ZL         All       Party and Counterparty
          USvCOSCIA-0249         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 ZS         All       Party and Counterparty
          USvCOSCIA-0250         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 ZM         All       Party and Counterparty
          USvCOSCIA-0251         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 ZW         All       Party and Counterparty
          USvCOSCIA-0252         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 CL         All       Party and Counterparty
          USvCOSCIA-0253         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 6C         All       Party and Counterparty
          USvCOSCIA-0254         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 6S         All       Party and Counterparty
          USvCOSCIA-0255         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 NQ         All       Party and Counterparty
          USvCOSCIA-0256         10/31/2011
                                                                         Identifiers
                                                                         Trades with Anonymized
          CME-COSCIA –           8/1/2011 -
CME                                                 NG         All       Party and Counterparty
          USvCOSCIA-0257         10/31/2011
                                                                         Identifiers
                                                                         Orders and Trades with
          CME-COSCIA –            8/8/2011-   17 Markets, 42
CME                                                            All       Anonymized Party
          USvCOSCIA-0259-0310    10/18/2011     Contracts
                                                                         Identifiers




                                                4
